               Case 1:17-cv-01885-ABJ Document 42 Filed 03/26/21 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 JOSEPH ALEXANDER,

 Plaintiff,
                                                     Civil Action No: 17-1885-ABJ
          v.

 GOVERNMENT OF THE DISTRICT OF
 COLUMBIA,

 Defendant.


        PLAINTIFF’S CONSENT MOTION TO AMEND THE SCHEDULING ORDER

        Plaintiff hereby moves this Court to amend the Scheduling Order [39] pursuant to Fed. R.

Civ. P. 16(b)(4) and Local Rule 16.4(b) by extending each of the current deadlines for about 90 days

for good cause shown. The deadline for the close of fact discovery and class issues set forth in the

Scheduling Order was April 30, 2021. The proposed deadline for the close of fact discovery and class

issues is July 30, 2021.

Consent Sought and Obtained

        Defendant does consent to the modification proposed herein. LCvR 7(m).

The Law Supports Granting Plaintiff’s Motion

        1. Plaintiff has been diligent in pursuing discovery.

        Rule 16(b) and Local Rule 16.4(b) allows the Court to modify a scheduling order at any time

when it finds good cause to do so. See LCvR 16.4(b) ("The court may modify the scheduling order at

any time upon a showing of good cause."). The primary factor in determining whether good cause

exists is the diligence of the party seeking discovery before the deadline. United States v. Kellogg

Brown & Root Servs., Inc., 285 F.R.D. 133, 136 (D.D.C. 2012).

        Plaintiff has been diligent in pursuing discovery. Both parties have propounded discovery and

                                                    1
           Case 1:17-cv-01885-ABJ Document 42 Filed 03/26/21 Page 2 of 2



made responses.

       Plaintiff asks for the extension because the Parties are still finalizing productions. The District

expects to make a production next week or the following week that Plaintiff hope will resolve

outstanding issues.

       Plaintiff needs a period of time to analyze the production and negotiate any issues about

discovery that remain after the production.

       Discovery in this case involves not only typical electronic and hard copy material, but also data

export from two databases, the MPD booking database and CourtView, the Superior Court docketing

system. Plaintiff has retained an expert in this field, Bennett Borden, Chief Data Scientist and Chair

Information Governance and eDiscovery Group, and his firm, Drinker Biddle & Reath LLP, to

handle the complex electronic discovery issues and to help Plaintiff analyze and present the electronic

discovery and related discovery.

       2. Plaintiff’s proposed modifications to the Scheduling Order.

       The current deadline for the close of fact discovery is April 30, 2021. Plaintiff moves this

Court to extend the Scheduling Order deadline on fact discovery on liability and class issues by three

months until July 30, 2021 and the other deadlines by the same amount of time.

Respectfully submitted,

/s/William Claiborne
WILLIAM CLAIBORNE
D.C. Bar # 446579

Counsel for Named Plaintiff
717 D Street, N.W.
#300
Washington, DC 20004
Phone 202/824-0700
Email claibornelaw@gmail.com




                                                    2
